Exhibit 10.2

 

Execution Copy

 

SEPARATION AGREEMENT

 

This Separation Agreement (this “Agreement”) is entered into as of the 11th day
of August, 2010, by and between Red Robin Gourmet Burgers, Inc. (“Red Robin” or
the “Company”) and Dennis B. Mullen (“Mullen”).  As used herein, “Parties”
means, collectively, Red Robin and Mullen, and “Party” means either Red Robin or
Mullen.  Terms not otherwise defined herein shall have the meanings ascribed to
them in the Employment Agreement (as defined below).

 

RECITALS

 

WHEREAS, Red Robin and Mullen are parties to that certain Second Amended and
Restated Employment Agreement dated March 10, 2008, as further amended on
August 15, 2009 and January 11, 2010 (the “Employment Agreement”), and various
stock option agreements, stock rights and other stock arrangements (the “Stock
Agreements”); and

 

WHEREAS, Red Robin has determined to make a change in the position of Chief
Executive Officer, and, in connection therewith, is desirous of terminating
Mullen’s role as Chief Executive Officer.  Therefore, Red Robin and Mullen agree
that as of the close of business on the effective date under the Employment
Agreement dated the date hereof between the Company and Mullen’s successor,
which is expected to be on or before September 12, 2010 (the “Effective Date”),
Red Robin will have terminated Mullen’s employment as Chief Executive Officer,
without Cause, and Mullen shall resign from his positions as a director, officer
and employee of Red Robin and any of its subsidiaries, including his position of
Chief Executive Officer; and

 

WHEREAS, in connection therewith, effective as of the Effective Date, Mullen is
relinquishing all his rights in, to and under the Employment Agreement, the
Stock Agreements, all bonuses relating to past and pending matters benefiting
Red Robin (except as expressly provided below) and any other interests he might
claim arising from his efforts as Chief Executive Officer, and Red Robin desires
to provide the payments and other consideration specified herein.

 

NOW, THEREFORE, in consideration of the provisions herein, and other good and
valuable consideration the receipt and sufficiency of which is hereby
acknowledged by the Parties agree as follows:

 

1.                                       Termination of Service.  Effective as
of the close of business on the Effective Date, Red Robin shall have terminated
Mullen’s employment as Chief Executive Officer, without Cause, and Mullen shall
resign, and Red Robin shall accept such resignation, from all his positions as a
director, officer and employee of Red Robin and any of its subsidiaries,
including his position of Chief Executive Officer.

 

2.                                       Consideration.  Red Robin agrees to pay
Mullen his Annual Base Salary of $800,000 (such payments to be made in
accordance with the Company’s normal payroll practices) for a period of twelve
(12) months from the Effective Date (subject to the proviso set forth in
Section 4(g)(iv)(B) of the Employment Agreement) and $53,333 in respect of the
amounts payable under Section 4(g)(iv)(C) of the Employment Agreement on the
schedule set forth therein (the “Cash

 

--------------------------------------------------------------------------------


 

Consideration”) and also pay Mullen the Accrued Obligations and reimbursement of
his reasonable business expenses incurred through the Effective Date (the
“Accrued Amounts”).  On the express condition that Mullen signs and does not
rescind the General Release attached as Exhibit A, such amounts shall be payable
by Red Robin to Mullen on the ADEA Effective Date (as defined below) by wire
transfer in immediately available funds.  Also, on the ADEA Effective Date and
on the condition that Mullen does not rescind the General Release attached as
Exhibit A, the vesting of 75,000 shares of restricted stock granted to Mullen on
August 17, 2007 (remaining 25,000 shares of 75,000 share grant) and August 15,
2008 (50,000 shares) shall be accelerated, and such shares shall be subject to
no further restriction.  All payments under this Section 2 shall be subject to
applicable withholdings and deductions.

 

3.                                       Benefits.  Red Robin shall pay or
reimburse Mullen the cost of continuing coverage under the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”) or otherwise, if COBRA does not
apply, for Mullen and his spouse under the Company’s and Red Robin
International, Inc.’s then existing medical, dental and prescription insurance
plans for the twelve (12) months following the Effective Date, provided that
Mullen elects such continuing coverage in accordance with the requirements of
each such plan (provided that during any period when Mullen is eligible to
receive such benefits under any employer-provided plan or through any
government-sponsored program such as Medicare, the benefits provided under this
Section 3 may be made secondary to those provided under such other plan). 
Mullen hereby agrees to acquire and maintain any and all coverage that he is
entitled to at any time during his life under the Medicare program or any
similar program of the United States or any agency thereof.  Mullen further
agrees to pay any required premiums for Medicare coverage from his personal
funds.

 

4.                                       Consulting Services.

 

(a)                                  Mullen agrees to make himself reasonably
available for consultation to Red Robin’s Board of Directors for a period of
nine months from the Effective Date (the “Consulting Service Term”).  The actual
dates and time of availability shall be as the Parties mutually agree in good
faith, shall be subject to reasonable notice and shall not unreasonably
interfere with Mullen’s other business and personal activities.  In no event
shall Mullen provide monthly services exceeding 20% of the average level of bona
fide services performed by Mullen on a monthly basis over the immediately
preceding 36-month period.  It is the intent of both Mullen and Red Robin that
Mullen’s employment with Red Robin and its subsidiaries shall terminate as of
the Effective Date, and that the consulting services shall not constitute a
continuation of his employment.  Mullen shall be reimbursed by Red Robin for all
his out of pocket expenses incurred in connection with performance of the
consulting services.  In addition, during the Consulting Service Term, (i) Red
Robin shall pay Mullen $9,333 per month, (ii) Mullen shall be entitled to retain
his personal computer and iPhone, and be reimbursed for the normal monthly
service charges for the use of his iPhone during the Consulting Service Term,
(iii) Mullen shall be entitled to continue to use his Red Robin restaurant card
at the Company’s expense for the duration of the Consulting Service Term, and
(iv) Mullen shall be entitled to up to five (5) hours per week of executive
assistant help from P.J. Adler or such other Company executive assistant as the
Chief Executive Officer reasonably determines.

 

2

--------------------------------------------------------------------------------


 

(b)                                 Mullen shall be an independent contractor,
not an employee or agent of Red Robin or any of its subsidiaries or affiliates. 
Other than as expressly provided in this Agreement, neither Red Robin nor any of
its affiliates shall be required to furnish Mullen with any employee benefits
for which officers or employees of such entities are eligible at any time.

 

5.                                       Mullen’s Relinquishment of Rights.  It
is expressly acknowledged and agreed that, subject to the actual receipt by
Mullen of the consideration to be delivered pursuant to Section 2 above, Mullen
shall relinquish all rights he may have under Sections 1, 2, 3, 4 and 5 of the
Employment Agreement, all rights under the Stock Agreements (provided that
Mullen shall retain any and all shares (and stock options) of Red Robin that are
fully vested, and issued and outstanding in his name and the name of any of the
members of his family) and any and all rights he may have to any other salary,
bonus or other compensation, except for compensation as a non-employee director
during his service as such.  In the event there is no actual receipt by Mullen
of the consideration to be delivered pursuant to Section 2 above, then Mullen
shall not have relinquished any such rights.

 

6.                                       Acknowledgement of Continuing Rights
and Obligations.  It is acknowledged and agreed that, except as provided in
Section 5 above, Mullen shall continue to be entitled to his rights under the
Employment Agreement.  It is further acknowledged and agreed that Mullen shall
continue to remain obligated under Sections 6 through 21 of the Employment
Agreement.

 

7.                                       General Release. As a condition
precedent to Mullen receiving the consideration or benefits set forth in
Sections 2 and 3 above, the Parties will execute and deliver the General Release
attached as Exhibit A on the Effective Date.  The General Release shall not
become enforceable and effective against Mullen until seven calendar days after
such execution (the “ADEA Effective Date”).  The consideration and benefits set
forth in Sections 2 and 3 above, shall not be paid or provided until after the
expiration of the ADEA Effective Date, on the express condition that Mullen does
not rescind the General Release.

 

8.                                       Representations and Warranties.  Each
of Mullen and Red Robin (except as to subparagraphs (c) and (e) below),
severally and not jointly, warrants and represents as follows:

 

(a)                                  He or it has read this Agreement and agrees
to the conditions and obligations set forth in it.

 

(b)                                 He or it voluntarily executes this Agreement
(i) after having been advised to consult with legal counsel, (ii) after having
had opportunity to consult with legal counsel and (iii) without being pressured
or influenced by any statement, representation or omission of any person acting
on behalf of the other or any of its officers, directors, employees, agents and
attorneys.

 

(c)                                  Mullen has no knowledge of the existence of
any lawsuit, charge or proceeding against Red Robin or any of its officers,
directors, employees or agents arising out of or otherwise connected with any of
the matters herein released.

 

(d)                                 He or it has the individual, corporate, or
entity power and authority to execute and deliver this Agreement and to perform
its obligations hereunder and, if such Party is a corporation, limited liability
company or partnership, the execution, delivery, and performance

 

3

--------------------------------------------------------------------------------


 

of this Agreement has been duly authorized by all necessary corporate, company
or partnership action.  This Agreement constitutes the legal, valid, and binding
obligation of each Party.

 

(e)                                  Mullen admits, acknowledges, and agrees
that, other than the consideration set forth in this Agreement, Mullen has been
fully paid or provided all wages, compensation, salary, commissions, bonuses,
expense reimbursements, stock, stock options, vacation, change-in-control
benefits, severance benefits, deferred compensation, or other benefits from Red
Robin, which are or could be due to Mullen under the terms of Mullen’s
employment or otherwise.

 

9.                                       Section 409A.  If any payment or
distribution of any type to Mullen or for Mullen’s benefit, whether paid or
payable or distributed or distributable, pursuant to the terms of this
Agreement, the Employment Agreement or the Stock Agreements (the “Total
Payments”), would be subject to the additional tax and interest imposed by
Section 409A, or any interest or penalties with respect to such additional tax
(such additional tax, together with any such interest or penalties, are
collectively referred to as the “409A Tax”), Mullen acknowledges that any and
all claims related to such 409A Tax constitute Released Claims.

 

10.                                 Company’s Successor.  In addition to any
obligations imposed by law upon any successor to Red Robin, Red Robin shall
require any successor to all or substantially all of Red Robin’s business or
assets (whether direct or indirect and whether by purchase, reorganization,
merger, share exchange, consolidation, or otherwise) to expressly assume and
agree to perform Red Robin’s obligations under this Agreement to the same
extent, and in the same manner, as Red Robin would be required to perform if no
such succession had occurred.  This Agreement shall be binding upon, and inure
to the benefit of, any successor to Red Robin.

 

11.                                 Mullen’s Successor.  This Agreement shall
inure to the benefit of, and be enforceable by, Mullen’s personal or legal
representatives, designated beneficiary, administrators, executors and heirs. 
If Mullen should die after the date hereof but before any payment or benefit to
which Mullen is entitled under this Agreement has been received by Mullen, all
payments or benefits to which Mullen would have been entitled had he continued
to live (other than any such benefits that, by their terms, terminate upon
Mullen’s death) shall be made or provided in accordance with this Agreement to
the representatives, executors, or administrators of Mullen’s estate.

 

12.                                 Restricted Assignment.  Except as expressly
provided in Sections 10 and 11, neither Party may assign, transfer, or delegate
this Agreement or any of its or his rights or obligations under this Agreement
without the prior written consent of the other Party.  Any attempted assignment,
transfer, or delegation in violation of the preceding sentence shall be void and
of no effect.

 

13.                                 Waiver and Amendment.  No term or condition
of this Agreement shall be deemed waived other than by a writing signed by the
Party against whom or which enforcement of the waiver is sought.  Without
limiting the generality of the preceding sentence, a Party’s failure to insist
upon the other Party’s strict compliance with any provision of this Agreement or
to assert any right that a Party may have under this Agreement shall not be
deemed a waiver of that provision or that right.  Any written waiver shall
operate only as to the specific term or condition waived under the specific
circumstances and shall not constitute a waiver of that term or condition for
the future or a waiver of any other term or condition.  No amendment or

 

4

--------------------------------------------------------------------------------


 

modification of this Agreement shall be deemed effective unless stated in a
writing signed by the Parties.

 

14.                                 Entire Agreement.  This Agreement, together
with the General Release attached as Exhibit A, contain the Parties’ entire
agreement regarding the subject matter of this Agreement and supersede all prior
agreements and understandings between them regarding such subject matter (except
as reserved herein).  The Parties have made no agreements, representations, or
warranties regarding the subject matter of this Agreement that are not set forth
in this Agreement.

 

15.                                 Notice.  Each notice or other communication
required or permitted under this Agreement shall be in writing and transmitted,
delivered, or sent by personal delivery, prepaid courier or messenger service
(whether overnight or same-day), prepaid telecopy or facsimile, or prepaid
certified United States mail (with return receipt requested), addressed (in any
case) to the other Party at the address for that Party set forth below that
Party’s signature on this Agreement, or at such other address as the recipient
has designated by notice to the other Party, with a copies as follows:

 

If to Mullen,

 

Dennis B. Mullen
370 Detroit Street
Denver, CO  80206

P: (602) 549-4988

 

and

 

Snell & Wilmer
c/o Roger Cohen
1200 17th Street, Suite 1900
Denver, CO 80202
P: (303) 634-2000
F: (303) 634-2020

 

If to Red Robin,

 

Red Robin Gourmet Burgers, Inc.
Annita M. Menogan
Senior Vice President and General Counsel
6312 S. Fiddler’s Green Circle
Suite 200 North
Greenwood Village, CO 80111
P: (303) 846-6034
F: (303) 846-6048

 

5

--------------------------------------------------------------------------------


 

and

 

Davis Graham & Stubbs LLP

c/o: Ronald R. Levine, II

1550 Seventeenth Street, Suite 500

Denver, Colorado 80202

P:  (303) 892-7514

F:  (303) 893-1379

 

Each notice or communication so transmitted, delivered, or sent in person, by
courier or messenger service, or by certified United States mail shall be deemed
given, received, and effective on the date delivered to or refused by the
intended recipient (with the return receipt, or the equivalent record of the
courier or messenger, being deemed conclusive evidence of delivery or refusal.) 
Nevertheless, if the date of delivery is after 5:00 p.m. on a business day, the
notice or other communication shall be deemed given, received, and effective on
the next Business Day.

 

16.                                 Severability.  It is the desire of the
Parties hereto that this Agreement be enforced to the maximum extent permitted
by law, and should any provision contained herein be held unenforceable by a
court of competent jurisdiction or arbitrator (pursuant to Section 12), the
Parties hereby agree and consent that such provision shall be reformed to create
a valid and enforceable provision to the maximum extent permitted by law;
provided, however, if such provision cannot be reformed, it shall be deemed
ineffective and deleted herefrom without affecting any other provision of this
Agreement.  This Agreement should be construed by limiting and reducing it only
to the minimum extent necessary to be enforceable under then applicable law.

 

17.                                 Title and Headings; Construction.  Titles
and headings to sections hereof are for the purpose of reference only and shall
in no way limit, define or otherwise affect the provisions hereof.  The words
“herein,” “hereof,” “hereunder” and other compounds of the word “here” shall
refer to the entire Agreement and not to any particular provision.

 

18.                                 Governing Law; Jurisdiction.  All matters or
issues relating to the interpretation, construction, validity, and enforcement
of this Agreement shall be governed by the laws of the State of Colorado,
without giving effect to any choice-of-law principle that would cause the
application of the laws of any jurisdiction other than Colorado.  Jurisdiction
and venue of any action or proceeding relating to this Agreement or any dispute
(to the extent arbitration is not required under Section 12) shall be
exclusively in Denver, Colorado.

 

19.                                 Survival of Certain Provisions.  Wherever
appropriate to the intention of the Parties, the respective rights and
obligations of the Parties hereunder shall survive any termination or expiration
of this Agreement.

 

20.                                 Counterparts.  This Agreement may be signed
in counterparts, with the same effect as if both Parties had signed the same
document.  All counterparts shall be construed together to constitute one, and
the same, document.

 

6

--------------------------------------------------------------------------------


 

21.                                 Attorneys Fees.  The Parties agree that Red
Robin shall pay all reasonable expenses and costs Mullen incurs with Snell &
Wilmer in connection with the negotiation and execution of this Agreement or in
good faith in obtaining or retaining payments and benefits under this Agreement
within 20 days of being incurred up to a maximum of $15,000.  Payment of this
expense in any taxable year may not affect expenses to be paid in any other
year.

 

[Signature Page Follows.]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement to be effective as
of August 11, 2010.

 

 

MULLEN:

 

 

 

 

 

 

Signature:

/s/ Dennis B. Mullen

 

Name:  Dennis B. Mullen

 

 

 

 

 

RED ROBIN:

 

 

 

Red Robin Gourmet Burgers, Inc., a Delaware corporation

 

 

 

 

 

 

By:

/s/ Annita M. Menogan

 

Its:  Senior Vice President

 

Name:  Annita M. Menogan

 

 

8

--------------------------------------------------------------------------------


 

STRICTLY CONFIDENTIAL

 

EXHIBIT A

 

GENERAL RELEASE

 

1.                                      Definitions.

 

I intend all words used by this General Release (the “Release”) to have their
plain meanings in ordinary English.  These terms shall have the following
meanings:

 

A.                                   I, me, my and Releasor mean me and anyone
who has or obtains any legal rights or claims through me.

 

B.                                     Employer means:  (i) Red Robin Gourmet
Burgers, Inc. and Red Robin International, Inc. (collectively, the “Company”),
(ii) any company related to the Company in the past or present, (iii) the past
and present officers, directors, employees, shareholders, attorneys, agents and
representatives of the Company, (iv) any present or past employee benefit plan
sponsored by the Company and/or officers, directors, trustees, administrators,
employees, attorneys, agents and representatives of such plan, (v) and any
person who acted on behalf of the Company on instruction from the Company.

 

C.                                     Employment Agreement means that certain
Second Amended and Restated Employment Agreement dated as of March 10, 2008, as
further amended on August 15, 2009 and January 11, 2010 between me and the
Company.

 

D.                                    My Claims means all of my rights to any
relief of any kind from the Employer, including but not limited to:

 

1.                                       All claims I now have, whether or not I
now know about such claims, including all claims arising out of or relating to
my past employment with Employer, the termination of that employment or
statements or actions of the Employer including, but not limited to: breach of
contract; defamation; infliction of emotional distress; wrongful discharge;
workers’ compensation retaliation; violation of the Age Discrimination in
Employment Act of 1967; Fair Labor Standards Act; Title VII of the Civil Rights
Act of 1964; the Civil Rights Acts of 1866 and 1871; the Civil Rights Act of
1991; the Family and Medical Leave Act; the National Labor Relations Act; The
Americans with Disabilities Act; COBRA; ERISA; the anti-discrimination laws of
the state in which I reside and of any other state; and/or any other federal,
state or local statute, law, ordinance, regulation, order or principle of common
law;

 

2.                                       All claims I have now, whether or not I
know about the claims, for any type of relief from the Employer, including, but
not limited to, all claims for back pay, front pay, lost benefits,
reinstatement, liquidated damages, punitive damages, and damages for any alleged
breach of contract, any tort claim and any alleged personal injury or emotional
injury or damage; and

 

A-1

--------------------------------------------------------------------------------


 

3.                                       All claims for attorneys’ fees;

 

but excluding my rights to receive payments and benefits pursuant to
Section 4(e)(iv) of my Employment Agreement and any claims that arise after the
date I sign this Release.

 

2.                                      Agreement to Release My Claims.

 

In exchange for my right to receive payments and other benefits under
Section 4(e)(iv) of my Employment Agreement, to which I am not otherwise
entitled, I agree to give up all My Claims against the Employer and give up all
other actions, causes of action, claims or administrative complaints that I have
against the Employer.  I will not bring any lawsuits or other claims against the
Employer relating to the claims that I have released nor will I allow any
lawsuits or claims to be brought or continued on my behalf or in my name.  The
money and other consideration I receive pursuant to Section 4(e)(iv) of my
Employment Agreement is a full and fair payment for the release of My Claims and
the Employer does not owe me anything further for My Claims.  Separate from this
agreement, I will also receive any compensation due me for the last pay period
during which I was an employee of Employer and compensation for earned vacation
pay.  My rights to receive the other payments and benefits due under
Section 4(e)(iv) of my Employment Agreement shall be effective only after
receipt by the Employer of this Release, signed by me and properly notarized,
and after the expiration of the seven (7) day revocation period mentioned in
Section 5, below.  I understand that I will not receive any payments due me
under Section 4(e)(iv) of my Employment Agreement (other than payment of the
Accrued Obligations under clause (1) thereof) if I revoke or rescind this
Release, and in any event, until after the seven (7) day revocation period has
expired.

 

I further agree to:

 

A.                                   Reimburse the Employer for any cost; loss;
expense, including reasonable attorneys’ fees; awards or judgments resulting
from my failure to perform my obligations under this Release or under my
Employment Agreement or from any misstatement or omission I have made in this
Release; and

 

B.                                     Indemnify, defend and save harmless the
Employer from any costs, liability or expense, including reasonable attorneys’
fees, arising from the taxation, if any, of any amounts received by me pursuant
to this Release, including but not limited to any penalties or administrative
expenses.

 

3.                                      Additional Agreement and Understandings.

 

Even though the Employer will pay me to settle and release My Claims, the
Employer does not admit that it is legally obligated to me, and the Employer
denies that it is responsible or legally obligated for My Claims or that it has
engaged in any improper conduct or wrongdoing against me.

 

I have read this Release carefully and understand its terms.  I am hereby being
advised by the Employer to consult with an attorney prior to signing this
Release.  My decision to sign or not to sign this Release is my own voluntary
decision made with full knowledge

 

A-2

--------------------------------------------------------------------------------


 

that the Employer has advised me to consult with an attorney.  In agreeing to
sign this Release, I have not relied on any statement or explanation of my
rights or obligations made by the Employer or its attorneys.

 

I am old enough to sign this Release and to be legally bound by the agreements
that I am making.  I represent that I have not filed for personal bankruptcy or
been involved in any personal bankruptcy proceeding between the time any of My
Claims accrued and date of my signature below.  I am legally able and entitled
to receive the entire sum of money being paid to me by the Employer in
settlement of My Claims.  I have not assigned or pledged any of My Claims or any
portion of them to any third person.  I am a resident of the State of Colorado
and have executed this Release within the State of Colorado.  I understand and
agree that this Release contains all the agreements between the Employer and me
relating to this settlement, and that it supersedes all prior negotiations and
agreements relating to the subject matter hereof.

 

I admit, acknowledge, and agree that, other than the payments and other benefits
under Section 4(e)(iv) of my Employment Agreement, I have been fully paid or
provided all wages, compensation, salary, commissions, bonuses, expense
reimbursements, stock, stock options, vacation, change-in-control benefits,
severance benefits, deferred compensation, or other benefits from the Employer,
which are or could be due to me under the terms of my employment or otherwise.

 

4.                                      Twenty-One Day Period to Consider the
Release.

 

I understand that I have twenty-one (21) days from the day that I receive this
Release, not counting the day upon which I receive it, to consider whether I
wish to sign this Release.  If I cannot make up my mind in that time, the
Employer may or may not allow more time.  I acknowledge that if I sign this
Release before the end of the twenty-one (21) day period, it will be my
personal, voluntary decision to do so, with the intent to waive the full
twenty-one (21) day period.

 

5.                                      Seven Day Period to Rescind the Release.

 

I understand that I may rescind (that is, cancel) this Release for any reason
within seven (7) calendar days after I sign and deliver it to the Employer.  I
understand that my notice rescinding this agreement must be in writing and
hand-delivered or mailed to the Employer.  If mailed, my notice rescinding this
agreement must be:

 

A.

Postmarked within seven (7) days after I sign and deliver this agreement to the
Employer;

 

 

B.

Properly addressed to:

Red Robin Gourmet Burgers, Inc.

 

 

Red Robin International, Inc.

 

 

6312 South Fiddler’s Green Circle, Suite 200 North

 

 

Greenwood Village, CO 80111

 

 

Attention: Chief Legal Officer

 

 

 

and

 

A-3

--------------------------------------------------------------------------------


 

C.

Sent by certified mail, return receipt requested, postage pre-paid.

 

6.                                      Confidentiality.

 

I understand that part of the consideration paid to me by the Employer is in
consideration for my agreement to keep the fact of this Release and its terms
strictly confidential, except as required by law.  I may not discuss, disclose
or reveal, directly or indirectly, the fact of this Release or its terms or
conditions to any person, corporation, or other entity, other than to my
accountant, legal advisor and members of my immediate family who (prior to
disclosure to them) shall likewise agree in writing to maintain the
confidentiality of this Release.  Neither may I provide any information,
assistance or encouragement of any kind to any person firm or corporation
concerning the investigation or prosecution of any claim against the Employer,
except pursuant to EEOC requirements or court order.  If I violate the terms of
this Section 6, I shall be liable to the Employer for the return of all payments
made pursuant to Section 4(e)(iv) of my Employment Agreement (other than payment
of the Accrued Obligations thereunder and for the Employer’s costs and
attorneys’ fees in any action brought to enforce the provisions of this
Section 6.  The parties agree that fixing the amount of damages caused by my
breach of this Section 6 would be difficult or impossible to ascertain, that the
amount for which I would become liable to Employer upon my breach of my
obligations under this Section 6 is a fair and reasonable estimate of the
damages that Employer may sustain as a result of my breach.  On that basis, the
amount I have agreed to pay to Employer upon my breach of my obligations under
this Section 6 shall be payable as liquidated damages for my breach and not as a
penalty.

 

7.                                       Non-Disparagement.

 

I agree that I will not, directly or indirectly, make or ratify any statement,
public or private, oral or written, to any person that disparages, either
professionally or personally, the Company or its parents, subsidiaries and
affiliates, past and present, and each of them, as well as its and their
trustees, directors, officers, agents, attorneys, insurers, employees,
stockholders, representatives, assigns, and successors, past and present, and
each of them; and the Company agrees that its directors and senior executive
officers will not, directly or indirectly, make or ratify any statement, public
or private, oral or written, to any person that disparages me, either
professionally or personally.

 

8.                                      Survival of Certain Provisions of
Employment Agreement.

 

Sections 6 through 21 of the Employment Agreement shall survive the termination
of my employment and are incorporated herein by reference as if fully set forth.

 

9.                                      Choice of Law.

 

This Release shall be deemed to have been executed and delivered within the
State of Colorado, and my rights and obligations and the rights and obligations
of the Employer hereunder shall be construed and enforced in accordance with,
and governed by, the laws of the State of Colorado without regard to principles
of conflict of laws.

 

A-4

--------------------------------------------------------------------------------


 

10.                               Arbitration.

 

Any dispute or controversy arising out of interpretation or enforcement of this
Release shall be resolved pursuant to the terms set forth in Section 14 of the
Employment Agreement.

 

11.                               Severability.

 

If any provision of this Release is declared by any court of competent
jurisdiction to be invalid for any reason, such invalidity shall not affect the
remaining provisions.  On the contrary, such remaining provisions shall be fully
severable, and this Release shall be construed and enforced as if such invalid
provisions never had been inserted in the Release.

 

RELEASOR

 

 

 

 

 

 

 

Dennis B. Mullen

 

Date:

 

 

 

 

 

 

STATE OF

)

COUNTY OF

) ss:

 

Subscribed and sworn to me a Notary Public in and for the state of
                                    by                                         
this                       day of                                         ,
200   .

 

 

 

 

Notary Public in and for the State of

 

My commission expires:

 

 

 

 

AGREED AND ACCEPTED:

 

 

 

RED ROBIN GOURMET BURGERS, INC.

 

RED ROBIN INTERNATIONAL, INC.

 

 

 

 

 

 

By:

 

 

Title:

 

 

Date:

 

 

 

A-5

--------------------------------------------------------------------------------